2008 KeyBanc Capital MarketsBasic Materials and PackagingConference Lamar M. Chambers Senior Vice President and Chief Financial Officer September 10, 2008 Forward-Looking Statements This presentation contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933and Section 21E of the Securities Exchange Act of 1934. These statements include those made with respect toAshland’s operating performance and Ashland’s acquisition of Hercules Inc. These expectations are based upon anumber of assumptions, including those mentioned within this presentation. Performance estimates are also basedupon internal forecasts and analyses of current and future market conditions and trends, management plans andstrategies, weather, operating efficiencies and economic conditions, such as prices, supply and demand, cost of rawmaterials, and legal proceedings and claims (including environmental and asbestos matters). These risks anduncertainties may cause actual operating results to differ materially from those stated, projected or implied. Such risksand uncertainties with respect to Ashland’s acquisition of Hercules include the possibility that the benefits anticipatedfrom the Hercules transaction will not be fully realized; the possibility the transaction may not close, including as aresult of failure to obtain the approval of Hercules stockholders; the possibility that financing may not be available onthe terms committed; and other risks that are described in filings made by Ashland with the Securities and ExchangeCommission (SEC) in connection with the proposed transaction. Although Ashland believes its expectations are basedon reasonable assumptions, it cannot assure the expectations reflected herein will be achieved. This forward-lookinginformation may prove to be inaccurate and actual results may differ significantly from those anticipated if one or moreof the underlying assumptions or expectations proves to be inaccurate or is unrealized or if other unexpectedconditions or events occur. Other factors, uncertainties and risks affecting Ashland are contained in Ashland'speriodic filings made with the SEC, including its Form 10-K for the fiscal year ended Sept. 30, 2007, and Forms 10-Q forthe quarters ended Dec. 31, 2007, and March 31 and June 30, 2008, which are available on Ashland’s Investor Relationswebsite at www.ashland.com/investors or the SEC’s website at www.sec.gov. Ashland undertakes no obligation tosubsequently update or revise the forward-looking statements made in this presentation to reflect events orcircumstances after the date of this presentation. ADDITIONAL INFORMATION In connection with the proposed transaction, Ashland filed a registration statement with the SEC on Form S-4 (File No.333-152911) containing a preliminary proxy statement/prospectus and Ashland and Hercules expect to mail a definitiveproxy statement/prospectus to Hercules' shareholders containing information about the merger. Investors and securityholders are urged to read the registration statement on Form S-4 and the proxy statement/prospectus because theycontain important information about the proposed transaction.Investors and security holders may obtain free copiesof these documents and other documents filed with the SEC by contacting Ashland Investor Relations at (859) 815-4454 or Hercules Investor Relations at (302) 594-7151, or free copies may also be obtained from Ashland's InvestorRelations website at www.ashland.com/investors or Hercules' website at www.herc.com or the SEC's website atwww.sec.gov. Business Overview •Founded in 1924; sales in 100 countries •Number of employees: ~11,700 •A leading manufacturer of compositepolymers, adhesives, metal castingconsumables, and process and utility watertreatments •A leading North American distributor ofchemicals, plastics and composite materials •Marketer of premium-branded lubricants,automotive chemicals and quick-lube services Business Description AshlandDistribution51% AshlandDistribution51% PerformanceMaterials19% PerformanceMaterials19% Valvoline20% Sales & Operating Revenue*: $8.3 billion Adjusted EBITDA*: $366 million Adjusted EBITDA* Margin: 4.4% AshlandDistribution19% AshlandDistribution19% PerformanceMaterials29% PerformanceMaterials29% Valvoline37% 10% 10% 15% 15% * For the 12 months ended June 30, 2008.Sales & Operating Revenue includes intersegment sales. AdjustedEBITDA in the pie chart graph excludes Unallocated and Other. See Appendix for Adjusted EBITDA reconciliation. 3% 3% NorthAmerica69% NorthAmerica69% Europe22% Europe22% 6% 6% Ashland Overview Pkg. & Converting -9% NorthAmerica NorthAmerica 47% 47% Europe 36% LatinAmerica/Other - 9% Trans-portation Trans-portation 24% 24% Ind.Constr. 28% Revenueby Geography Revenueby Market For the 12 Months Ended June 30, 2008 Revenue: $1.6 billion Adjusted EBITDA*: $95 million Adjusted EBITDA* Margin: 5.8% Res.Constr. 14% Infra-structure 15% Marine - 10% Asia/Pacific
